FILED
                                                            OCT 17 2016
 1                         NOT FOR PUBLICATION
                                                        SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                         )       BAP No. AZ-16-1078-JuFL
                                    )
 6   DOUGLAS R. COTTLE and KYLA     )       Bk. No. 2:09-bk-28307-GBN
     COTTLE,                        )
 7                                  )       Adv. No. 2:12-ap-00622-GBN
                    Debtors.        )
 8   _______________________________)
     DOUGLAS R. COTTLE; KYLA COTTLE,)
 9                                  )
                    Appellants,     )
10                                  )
     v.                             )       M E M O R A N D U M1
11                                  )
     ARIZONA CORPORATION COMMISSION,)
12                                  )
                    Appellee.       )
13   _______________________________)
14                 Argued and Submitted on September 23, 2016
                               at Phoenix, Arizona
15
                            Filed - October 17, 2016
16
             Appeal from the United States Bankruptcy Court for the
17                             District of Arizona
18    Honorable George B. Nielsen, Jr., Bankruptcy Judge, Presiding
                         ________________________
19
     Appearances:     Appellants Douglas R. Cottle and Kyla Cottle
20                    argued pro se; Matthew A. Silverman argued for
                      appellee Arizona Corporation Commission.
21                       ___________________________
22   Before: JURY, FARIS, and LAFFERTY, Bankruptcy Judges.
23
24
25
26       1
          This disposition is not appropriate for publication.
27 Although it may be cited for whatever persuasive value it may
   have (see Fed. R. App. P. 32.1), it has no precedential value.
28 See 9th Cir. BAP Rule 8024-1.

                                      -1-
 1           Douglas R. Cottle and Kyla Cottle (collectively, Debtors)
 2   filed an adversary proceeding against the Arizona Corporation
 3   Commission (the ACC) post-discharge, alleging that the ACC had
 4   violated the automatic stay by attempting to collect a
 5   restitution debt and administrative penalty debt that Debtors
 6   agreed to pay in a consent order but which Debtors asserted was
 7   discharged.     The ACC answered the complaint, asserting that its
 8   collection action was excepted from the automatic stay under
 9   § 362(a)(4)2 and that the debts were nondischargeable under
10   § 523(a)(19).
11           The bankruptcy court found the restitution debt was
12   discharged and awarded Debtors attorneys’ fees and costs.      In
13   further proceedings, the court found the administrative penalty
14   was nondischargeable under § 523(a)(7) and entered an order on
15   April 29, 2015, reflecting that ruling.     Debtors filed a motion
16   for reconsideration, which the bankruptcy court denied by order
17   entered on September 1, 2015.
18           Thereafter, the parties disputed (1) the appropriate
19   prejudgment interest rate that applied to the administrative
20   penalty and the time period pertinent to the prejudgment
21   interest and (2) whether the ACC was entitled to set off amounts
22   it owed to Debtors under the court’s attorney fee award and for
23   the wrongfully garnished funds, both pertaining to the
24   restitution debt.     After further briefing by the parties, the
25
         2
26        Unless otherwise indicated, all chapter and section
   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
27 “Rule” references are to the Federal Rules of Bankruptcy
   Procedure, and “Civil Rule” references are to the Federal Rules
28 of Civil Procedure.

                                      -2-
 1   bankruptcy court entered an order on March 10, 2016, ruling that

 2   (1) prejudgment interest at the rate of ten percent would be

 3   awarded on the administrative penalty amount of $150,000 from

 4   April 8, 2010, to May 13, 2015; (2) this amount would be reduced

 5   by $7,804.86, the amount the ACC had garnished on the

 6   dischargeable restitution claim; (3) the amount would be further

 7   reduced by $33,105.79, this amount representing attorney fees,

 8   costs, and interest awarded against the ACC in connection with

 9   the restitution claim; and (4) the net sum after applying the

10   previous provisions would accrue postjudgment interest at the

11   rate set by 28 U.S.C. § 1961 from May 14, 2015, until fully

12   paid.   On the same date, the bankruptcy court entered a final

13   judgment.   This appeal followed.

14        The ACC moved to dismiss this appeal as untimely to the

15   extent Debtors sought review of the April 29, 2015 summary

16   judgment regarding dischargeability of the administrative

17   penalty payment and the September 1, 2015 order denying

18   reconsideration of the April 29 order.   A Motions Panel agreed

19   and entered an order limiting the scope of this appeal to the

20   prejudgment interest and setoff issues as reflected in the

21   bankruptcy court’s March 10, 2016 order (Scope Order).    Debtors

22   appealed the Panel’s Scope Order to the Ninth Circuit on

23   August 4, 2016.

24        For the reasons set forth below, we AFFIRM.

25                               I.   FACTS

26        In 2009, the ACC began to investigate Debtors for alleged

27   violations of Arizona Revised Statutes (A.R.S.) § 44-1991, which

28   prohibits fraud in the purchase or sale of securities.

                                      -3-
 1        On November 4, 2009, Debtors filed a chapter 7 petition.
 2   On April 6, 2010, they received a standard discharge.    Two days
 3   later, Debtors entered into an Order to Cease and Desist; Order
 4   for Restitution; Order for Administrative Penalties and Consent
 5   to Same (Consent Order) with the ACC.    The State of Arizona (the
 6   State) approved the Consent Order on April 27, 2010.    The
 7   Consent Order was filed in the Maricopa County Superior Court,
 8   which entered a judgment concerning the order on May 11, 2010.
 9   The order imposed restitution payments of $2,637,880 and an
10   administrative penalty of $150,000 and provided that ten percent
11   interest would accrue on each amount until they were paid in
12   full.
13        After Debtors failed to begin making payments, the ACC
14   commenced collection actions.   On February 22, 2012, Debtors
15   moved to reopen their bankruptcy case, alleging that the ACC had
16   violated the automatic stay and that the debts owed were
17   discharged.   The bankruptcy court granted their motion to reopen
18   by order entered on February 23, 2012.
19        On April 3, 2012, Debtors filed an adversary proceeding
20   against the ACC, alleging violation of the automatic stay,
21   seeking release of the garnished funds, and requesting an order
22   that would prevent the ACC from collecting under the Consent
23   Order.
24        On cross motions for summary judgment, the bankruptcy court
25   found the restitution payment was discharged and awarded
26   attorneys’ fees and costs in the amount of $33,105.79 against
27   the ACC for the time and costs that Debtors incurred for
28   defending the dischargeability of the Consent Order’s

                                     -4-
 1   restitution portion under § 523(a)(19).    On May 13, 2015, the
 2   bankruptcy court entered the order granting judgment in favor of
 3   Debtors against the ACC and finding that there was no just
 4   reason for delay of entry of the judgment as a final appealable
 5   judgment under Civil Rule 54(b), made applicable to the
 6   Bankruptcy Code by Rule 7054(a).
 7        Subsequently, the ACC moved for summary judgment,
 8   contending that the administrative penalty was nondischargeable
 9   under § 523(a)(7).    The bankruptcy court ruled on April 1, 2015,
10   that the administrative penalty was nondischargeable.    On
11   April 28, 2015, Debtors moved for reconsideration of the court’s
12   decision.   On April 29, 2015, the bankruptcy court entered an
13   order granting the ACC’s summary judgment motion and finding the
14   administrative penalty nondischargeable.    The order contained a
15   Civil Rule 54(b) certification.    The bankruptcy court also made
16   a notation on the top of the order which said, “[t]his court
17   does not consider this order to be a final order subject to
18   appeal until the court resolves the recently filed motion for
19   reconsideration.”    On September 1, 2015, the bankruptcy court
20   denied Debtors’ motion for reconsideration.
21        The bankruptcy court later requested that the parties
22   provide further briefing on the prejudgment interest rate that
23   would apply to the administrative penalty.    After hearing
24   arguments on prejudgment interest, the court ordered further
25   briefing on prejudgment interest and setoff.
26        On March 10, 2016, the bankruptcy court entered an order
27   ruling that (1) prejudgment interest at the rate of ten percent
28   would be awarded on the administrative penalty amount of

                                     -5-
 1   $150,000 from April 8, 2010, to May 13, 2015; (2) this amount
 2   would be reduced by $7,804.86, the amount the ACC had garnished
 3   on the dischargeable restitution claim; (3) the amount would be
 4   further reduced by $33,105.79, this amount representing
 5   attorneys’ fees, costs, and interest awarded against the ACC in
 6   connection with the restitution claim; and (4) the net sum after
 7   applying the previous provisions would accrue postjudgment
 8   interest at the rate set by 28 U.S.C. § 1961 from May 14, 2015,
 9   until fully paid.   On the same date, the bankruptcy court
10   entered a final judgment.     This appeal followed.
11                           II.    JURISDICTION
12        The bankruptcy court had jurisdiction over this proceeding
13   under 28 U.S.C. §§ 1334 and 157(b)(2)(I).      We consider our
14   jurisdiction in light of Debtors’ appeal of the Scope Order.
15   It is well established that “a pending appeal divests a
16   bankruptcy court of jurisdiction to vacate or modify an order
17   which is on appeal.”   Marino v. Classic Auto Refinishing, Inc.
18   (In re Marino), 234 B.R. 767, 769 (9th Cir. BAP 1999); see also
19   Hill & Sandford, LLP v. Mirzai (In re Mirzai), 236 B.R. 8, 10
20   (9th Cir. BAP 1999) (“[I]f a district court would be forbidden
21   to act because of an appeal pending before the court of appeals,
22   then both the bankruptcy appellate panel and the bankruptcy
23   court would be similarly constrained.”).      “The rule divesting
24   lower courts of jurisdiction of aspects of a case involved in an
25   appeal ‘is judge-made doctrine designed to avoid the confusion
26   and waste of time that might flow from putting the same issues
27   before two courts at the same time.’”     Neary v. Padilla
28   (In re Padilla), 222 F.3d 1184, 1190 (9th Cir. 2000).

                                      -6-
 1   Accordingly, although we are not bound by a Motions Panel’s
 2   decision under Couch v. Telescope Inc., 611 F.3d 629, 632 (9th
 3   Cir. 2010), we cannot reconsider the Scope Order while it is on
 4   appeal since the same issues would be before two courts at the
 5   same time.3
 6           However, Debtors’ appeal of the Scope Order does not affect
 7   our jurisdiction to decide the prejudgment interest and setoff
 8   issues presented in this appeal.          Those issues are ancillary to
 9   the § 523(a)(7) judgment and there is no stay pending appeal of
10   the Scope Order.     See In re Padilla, 222 F.3d at 1190.      We have
11   jurisdiction to decide the prejudgment interest and setoff
12   issues under 28 U.S.C. § 158.
13                                III.    ISSUES
14           Did the bankruptcy court abuse its discretion in
15   determining that the appropriate prejudgment interest rate was
16   the ten percent the parties had agreed to in the Consent Order?
17           Did the bankruptcy court abuse its discretion in
18   determining that the prejudgment interest period commenced on
19   April 8, 2010, the date the Consent Order was executed?
20           Did the bankruptcy court abuse its discretion in permitting
21   the ACC to offset the amount of attorneys’ fees, costs, and
22   interest that it owed Debtors against the administrative penalty
23   and the interest on that penalty that Debtors owed the State?
24
25
26
27
         3
          Since we are bound by the Scope Order, it is unnecessary
28 for us to rule on the ACC’s motion to strike.

                                         -7-
 1                        IV.     STANDARDS OF REVIEW
 2        Awards of prejudgment interest are reviewed for abuse of
 3   discretion.   Oney v. Weinberg (In re Weinberg), 410 B.R. 19, 28
 4   (9th Cir. BAP 2009); Gosney v. Law (In re Gosney), 205 B.R. 418,
 5   420 (9th Cir. BAP 1996).     We also review under the abuse of
 6   discretion standard the bankruptcy court’s decision to commence
 7   prejudgment interest on a certain date.     AMHS Ins. Co. v. Mut.
 8   Ins. Co. of Ariz., 258 F.3d 1090, 1103 (9th Cir. 2001).     The
 9   abuse of discretion standard also applies to the bankruptcy
10   court’s decision to allow an offset.     Bank of L.A. v. Official
11   PACA Creditors’ Comm. (In re Southland + Keystone), 132 B.R.
12   632, 637 (9th Cir. BAP 1991).
13        Review of a trial court’s determination for an abuse of
14   discretion determination involves a two-pronged test; first, we
15   determine de novo whether the bankruptcy court identified the
16   correct legal rule for application.     See United States v.
17   Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).       If
18   not, then the bankruptcy court necessarily abused its
19   discretion.   Id. at 1262.    Otherwise, we next review whether the
20   bankruptcy court’s application of the correct legal rule was
21   clearly erroneous; we will affirm unless its findings were
22   illogical, implausible, or without support in inferences that
23   may be drawn from the facts in the record.     Id.
24
25
26
27
28

                                       -8-
 1                              V.   DISCUSSION4
 2   A.   The bankruptcy court correctly found that the prejudgment
          interest rate was ten percent as agreed to by the parties
 3        in the Consent Order.
 4        Section 523 contains no standard or generally applicable
 5   interest rate for the allowance of prejudgment interest.
 6   However, the award of prejudgment interest in
 7   nondischargeability proceedings is authorized under Cohen v.
 8   de la Cruz, 523 U.S. 213, 223 (1998), where the United States
 9   Supreme Court concluded that the text of § 523(a)(2)(A)
10   “encompasses any liability arising from money, property, etc.,
11   that is fraudulently obtained, including treble damages,
12   attorney's fees and other relief that may exceed the value
13   obtained by the debtor.”    This holding equally applies in the
14   context of § 523(a)(7).
15        It is settled that where a debt that is found to be
16   nondischargeable arose under state law, “the award of
17   prejudgment interest on that debt is also governed by state
18   law.”   In re Weinberg, 410 B.R. at 37 (citing Otto v. Niles
19
20
        4
          Neither Debtors nor the ACC provided us with a full
21 transcript of the February 2, 2016 hearing where the bankruptcy
   court placed its findings of fact and conclusions of law on the
22
   record in connection with its decision on prejudgment interest
23 and setoff. Nonetheless, we exercise our discretion to resolve
   this appeal on the merits because the court’s actual ruling is
24 evident from remarks made in the February 2, 2016, partial
   transcript provided and from the balance of the record which
25 includes partial transcripts from other hearings. See Kyle v.
26 Dye (In re Kyle), 317 B.R. 390, 393 (9th Cir. BAP 2004). To the
   extent necessary, we take judicial notice of pleadings filed by
27 both parties in the adversary proceeding. Atwood v. Chase
   Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th
28 Cir. BAP 2003).

                                      -9-
 1   (In re Niles), 106 F.3d 1456, 1463 (9th Cir. 1997)).      The record
 2   shows that the Consent Order and the subsequent state court
 3   judgment resulted from an action that the ACC brought before an
 4   Arizona administrative tribunal based upon alleged violations of
 5   Arizona securities laws.      The administrative penalty debt, which
 6   was found to be nondischargeable, thus arose under Arizona law.5
 7   Cf. Keeton v. Flanagan (In re Flanagan), 2014 WL 764371 (9th
 8   Cir. BAP Feb. 26, 2014) (finding that federal law governed
 9   prejudgment interest award where creditor did not obtain state
10   court judgment before seeking a nondischargeability
11   determination and failed to prove any of the claims based on
12   alleged violations of Alaska law), aff’d, 642 F. App’x. 784 (9th
13   Cir. 2016).
14            Arizona law holds that prejudgment interest on a liquidated
15   claim is a matter of right.      L.M. White Contracting Co. v.
16   St. Joseph Structural Steel Co., 488 P.2d 196, 201 (Ariz. Ct.
17   App. 1971); Fleming v. Pima Cnty., 685 P.2d 1301, 1308 (Ariz.
18   1984).      The parties may also specify the prejudgment interest
19   rate by agreement.      A.R.S. § 44-1201(A) provides:
20
21
          5
            At an October 21, 2015 hearing on the prejudgment interest
22
     issue, the bankruptcy court found that state law controlled the
23   rate for prejudgment interest. The court emphasized that it had
     consulted the statutory authority for the ACC to issue the
24   Consent Order and it had considered whether or not state law
     would determine the $150,000 identified in the Consent Order to
25   be a penalty. The court also noted that it had consulted state
26   law to determine that someone must violate a provision of state
     law or any rule or order of the ACC in order to be the subject of
27   an administrative penalty. We adopt the bankruptcy court’s
     reasoning and conclusion that state law controlled on the issue
28   of prejudgment interest.

                                       -10-
 1        Interest on any loan, indebtedness or other obligation
          shall be at the rate of ten per cent per annum, unless
 2        a different rate is contracted for in writing, in
          which event any rate of interest may be agreed to.
 3        Interest on any judgment that is based on a written
          agreement evidencing a loan, indebtedness or
 4        obligation that bears a rate of interest not in excess
          of the maximum permitted by law shall be at the rate
 5        of interest provided in the agreement and shall be
          specified in the judgment.
 6
 7        In the Consent Order, Debtors agreed to pay the now
 8   nondischargeable administrative penalty debt in the amount of
 9   $150,000, and agreed that “[a]ny amount outstanding shall accrue
10   interest at the rate of 10 percent per annum from the date of
11   this Order until paid in full.”   This agreement evidences an
12   “obligation” as that term is used in A.R.S. § 44-1201(A).   See
13   Black’s Law Dictionary (10th ed. 2014) (an “obligation” includes
14   “[a] formal, binding agreement or acknowledgment of a liability
15   to pay a certain amount or to do a certain thing for a
16   particular person or set of persons; esp., a duty arising by
17   contract.”); see also State ex. rel Ariz. Structural Pest
18   Control Comm'n v. Taylor, 224 P.3d 983, 985–86 (Ariz. Ct. App.
19   2010) (noting “obligation” includes binding agreements
20   enforceable by law).
21        Since Debtors agreed to the ten percent rate of interest in
22   the Consent Order, the contract establishes that rate.   See
23   Beaulieu Grp. LLC v. Inman, 2011 WL 4971701, at *4 (D. Ariz.
24   Oct. 19, 2011) (where the parties have agreed to a specific
25   interest rate in writing, the Judgment Creditor is entitled to
26   prejudgment interest at that rate).   Accordingly, we discern no
27   abuse of discretion in setting the prejudgment interest at the
28   rate of ten percent.

                                   -11-
 1   B.       The bankruptcy court correctly found that the prejudgment
              interest period commenced on April 8, 2010 and ran through
 2            May 13, 2015.
 3            Debtors argue that the bankruptcy court erred in awarding
 4   prejudgment interest from April 8, 2010 (the date the Consent
 5   Order was issued) until May 13, 2015.      Debtors maintain that
 6   the prejudgment interest period ran only for the twenty-eight
 7   days between the time that the Consent Order was executed on
 8   April 8, 2010, and the time that the ACC obtained the state-
 9   court judgment concerning the Consent Order on May 11, 2010.        In
10   support of their argument, Debtors contend that the bankruptcy
11   court found that the state court judgment was the judgment in
12   this case.
13            At the October 15, 2015 hearing, the bankruptcy court did
14   say that prejudgment interest ran until the state court judgment
15   was entered.      However, the court correctly did not rely on that
16   statement when entering its order.       Here, the term prejudgment
17   interest can have two meanings, depending upon the event that
18   concludes the time period.      It can mean the time period between
19   the date on which the debt was incurred and the date of entry of
20   the initial judgment.      Or it can mean the time period between
21   the date the debt was incurred and the date of entry of the
22   federal judgment of nondischargeability.      Here, it means the
23   latter.6
24
25        6
          Even if we followed Debtors’ argument that prejudgment
26 interest meant only prior to the entry of the state court
   judgment, the economic result here would be the same. The
27 applicable Arizona rate of interest post judgment is the same ten
   percent rate found in the underlying contract. A.R.S.
28                                                    (continued...)

                                       -12-
 1        Therefore, as found by the bankruptcy court, prejudgment
 2   interest at the rate of ten percent started to accrue on
 3   April 8, 2010, the date the Consent Order was issued.    The
 4   prejudgment interest period ran at the ten percent rate until
 5   the time the judgment finding the penalty debt nondischargeable
 6   became final.    After that, postjudgment interest accrued at the
 7   federal rate.
 8        On this record, it is unclear why the bankruptcy court
 9   decided that the prejudgment interest period ran through May 13,
10   2015.    That date was the date the court entered the order
11   granting judgment in favor of Debtors on the restitution debt
12   and has nothing to do with the prejudgment period on the penalty
13   debt.    The bankruptcy court found the administrative penalty
14   debt nondischargeable by an order entered on April 29, 2015, and
15   fourteen days later on May 13, 2015, the order would have been
16   final but for Debtors’ timely filed motion for reconsideration.
17   Actually, the bankruptcy court made a notation on the April 29,
18   2015 order that it did not consider it final until the court
19   resolved the motion for reconsideration.    The bankruptcy court
20   denied Debtors’ motion for reconsideration on September 1, 2015.
21   In the end, any error in using May 13, 2015 as the ending date
22   for prejudgment interest enured to Debtors’ benefit.
23   Accordingly, we discern no error.
24
25
          6
26       (...continued)
   § 44-1201(A). Therefore, the Arizona judgment would have borne
27 interest at the same rate as the consent agreement rate until the
   bankruptcy court entered its judgment, setting a lower
28 prospective rate to the benefit of Debtors.

                                     -13-
 1   C.       The bankruptcy court did not abuse its discretion in
              permitting the ACC to offset amounts it owed to Debtors
 2            against amounts Debtors owed to the ACC.
 3            In the final judgment, the bankruptcy court reduced the
 4   nondischargeable administrative penalty of $150,000 plus pre-
 5   and postjudgment interest by $33,105.79, the amount of
 6   attorneys’ fees, costs, and interest that had been awarded
 7   against the ACC in connection with the restitution debt
 8   dischargeability ruling.7     Debtors maintain that the bankruptcy
 9   court erred in allowing the ACC to offset the attorneys’ fees,
10   costs and interest amounts against the administrative penalty
11   plus interest they owe the State.        According to Debtors,
12   mutuality is lacking because their obligation for payment of the
13   penalty was owed to the State and not to the ACC.        They assert
14   that the State and the ACC are distinctly different entities and
15   charged with different powers from the people of Arizona.
16            Arizona recognizes the right to offset, or setoff, by
17   permitting parties owing each other money to apply their mutual
18   debts against each other.      Urias v. PCS Health Sys., Inc.,
19   118 P.3d 29, 29-30 (Ariz. Ct. App. 2005) (statutory offset);
20   Langerman Law Offices, P.A. v. Glen Eagles at the Princess
21   Resort, LLC, 204 P.3d 1101, 1106 (Ariz. Ct. App. 2009)
22   (nonstatutory offset).      This avoids “the absurdity of making A
23   pay B when B owes A.”      Urias, 118 P.3d at 33 (citing Citizens
24   Bank v. Strumpf, 516 U.S. 16, 18 (1995)).        “To be mutual, the
25
26        7
          The amount was also reduced by the amount the ACC
27 wrongfully garnished in connection with the restitution award.
   That setoff does not appear to be at issue in this appeal.
28 However, even if it was at issue the same analysis would apply.

                                       -14-
 1   debts must be due to and from the same person in the same
 2   capacity.”     Urias, 118 P.3d at 33.
 3           The same party requirement of mutuality may be satisfied if
 4   the ACC and the State are treated as a single entity under the
 5   unitary creditor doctrine.8    Arizona has not addressed whether
 6   the unitary creditor doctrine applies to the State or its
 7   agencies.     Where a state has not addressed a particular issue, a
 8   federal court must use its best judgment to predict how the
 9   highest state court would resolve it.     Vernon v. L.A., 27 F.3d
10   1385, 1391 (9th Cir. 1994).     In doing so, we may look to federal
11   law and the unitary creditor line of cases.     Strother v. S. Cal.
12   Permanente Med. Grp., 79 F.3d 859, 865 (9th Cir. 1996) (A
13   federal court must use its best judgment to predict how the
14   highest state court would resolve an issue not yet decided by
15   “using intermediate appellate court decisions, decisions from
16   other jurisdictions, statutes, treatises, and restatements as
17   guidance.”); see also L.A. Cty. Emps. Ret. Ass’n v. Towers,
18   Perris, Forster, & Crosby, Inc., 2002 WL 32919576, at *10-11
19   (C.D. Cal. June 20, 2002).
20           Where general setoff rights are concerned under § 553(a),
21   courts, analogizing the federal government’s right to setoff
22   outside of bankruptcy, treat agencies and departments of the
23   federal government, “except those acting in some distinctive
24
         8
          Debtors claim in their reply brief that the ACC did not
25 argue the unitary creditor issue in the bankruptcy court and
26 therefore it has been waived. We disagree. The bankruptcy court
   discussed the unitary creditor doctrine at the February 2, 2016
27 hearing as reflected in the partial transcript provided by the
   ACC. Therefore, this issue was directly before the bankruptcy
28 court and considered.

                                      -15-
 1   private capacity,” as a single “governmental unit.”    See Cherry
 2   Cotton Mills v. United States, 327 U.S. 536 (1946) (recognizing
 3   federal government’s right to interagency setoff); HAL, Inc. v.
 4   United States (In re HAL, Inc.), 196 B.R. 159, 165 (9th Cir. BAP
 5   1996), aff’d, 122 F.3d 851, 853 (9th Cir. 1997).
 6        In In re HAL, Inc., the Ninth Circuit acknowledged that the
 7   United States Supreme Court “clearly adopted” the unitary setoff
 8   rule for government agencies in the nonbankruptcy context in
 9   Cherry Cotton Mills.   In Cherry Cotton Mills, the court
10   permitted money owed to a debtor in back taxes by the Department
11   of the Treasury to be used to offset a defaulted loan owed by
12   the debtor to the Reconstruction Finance Corporation (RFC).      The
13   Supreme Court upheld the Court of Claims’ jurisdiction to hear
14   the government’s counterclaim asserting the right of setoff
15   because the RFC was a government agency with the following
16   characteristics: (1) its directors were appointed by the
17   President; (2) its directors were confirmed by the Senate;
18   (3) its activities were all aimed at accomplishing a public
19   purpose; (4) all of its money came from the government; (5) its
20   profits, if any, went to the government; and (6) the government
21   had to bear its losses.   327 U.S. at 539.   The Supreme Court
22   emphasized: “That Congress chose to call [RTC] a corporation
23   does not alter its characteristics so as to make it something
24   other than what it actually is, an agency selected by Government
25   to accomplish purely Governmental purposes.”    Id.
26        Other courts have found that a state is a single entity for
27   purposes of sovereign immunity and setoff.    See Ossen v. State
28   of Conn., Dep’t of Soc. Servs., (In re Charter Oak Assocs.),

                                    -16-
 1   203 B.R. 17, 22 (Bankr. D. Conn. 1996) (concluding that all the
 2   publicly acting agencies of the state are a single governmental
 3   unit for purposes of Eleventh Amendment immunity and setoff
 4   under §§ 106(a) and (b)) (following rationale of Doe v. United
 5   States., 58 F.3d 494 (9th Cir. 1995)); Wallach v. N.Y. State
 6   Dep’t of Taxation and Fin. (In re Bison Heating & Equip., Inc.),
 7   177 B.R. 785 (Bankr. W.D.N.Y. 1995) (New York Department of
 8   Labor and Department of Taxation and Finance treated as a
 9   “single entity” for purposes of offset under waiver of sovereign
10   immunity provision); In re W. Auto Pool & Trans., Inc., 2010 WL
11   9475475, at *5-7 (Bankr. E.D. Cal. 2010) (applying unitary
12   creditor theory to California State Board of Equalization and
13   state Controller).
14        Taken together, these authorities support the bankruptcy
15   court’s decision to treat the ACC and the State as a unitary
16   creditor for purposes of setoff and the mutuality requirement.
17   The ACC is not acting in a private capacity, but is a
18   governmental entity performing governmental functions, which are
19   all aimed at accomplishing a public purpose.   As demonstrated by
20   the ACC, all its money comes from the Arizona Legislature, and
21   its “profits,” if any, are public funds that are subject to the
22   Legislature’s control.   See Towers, 2002 WL 32919576, at *10-16.
23        The ACC was created by Arizona’s Constitution, and the
24   language used in establishing the ACC’s powers is broad.
25   Article 15, section 3 provides:
26        The Corporation Commission shall have full power to,
          and shall, prescribe just and reasonable
27        classifications to be used and just and reasonable
          rates and charges to be made and collected, by public
28        service corporations within the State for service

                                    -17-
 1        rendered therein, and make reasonable rules,
          regulations, and orders, by which such corporations
 2        shall be governed in the transaction of business
          within the State, and may prescribe the forms of
 3        contracts and the systems of keeping accounts to be
          used by such corporations in transacting such
 4        business, and make and enforce reasonable rules,
          regulations, and orders for the convenience, comfort,
 5        and safety, and the preservation of the health, of the
          employees and patrons of such corporations; Provided,
 6        that incorporated cities and towns may be authorized
          by law to exercise supervision over public service
 7        corporations doing business therein, including the
          regulation of rates and charges to be made and
 8        collected by such corporations; Provided further, that
          classifications, rates, charges, rules, regulations,
 9        orders, and forms or systems prescribed or made by
          said Corporation Commission may from time to time be
10        amended or repealed by such Commission.
11   Ariz. Corp. Comm’n v. State ex rel. Woods, 830 P.2d 807, 812
12   (Ariz. 1992).   The Woods court recognized that the ACC “has
13   judicial, executive, and legislative powers.”   It also
14   recognized that the Constitution gives the ACC “a strong role in
15   protecting the public interest” through its regulation of public
16   service corporations.   Id. at 811.
17        Under A.R.S. 44-2036(A), the ACC may impose administrative
18   penalties against a person found to have violated the Arizona
19   Securities Act, such as it did here.   Under subsection (B) of
20   that statute, any penalties collected shall be deposited in the
21   state general fund.   The Arizona Legislature also created a
22   securities regulatory and enforcement fund that the ACC
23   administers and into which certain fees that the ACC collects
24   are to be placed, in part to fund the Securities Division’s
25   educational, regulatory, investigative, and enforcement
26   operations.   See A.R.S. § 44-2039(A)-(C).   The Legislature has
27   provided that the monies in the fund are subject to being
28   appropriated by the Legislature and that certain portions of the

                                    -18-
 1   fund are subject to being transferred to the general fund each
 2   year.   See A.R.S. § 44-2039(B)-(D).   Plainly, the State benefits
 3   from the ACC’s “profits.”
 4        The ACC also points out that the State bears some of its
 5   losses since the Attorney General, the chief legal officer,
 6   represents the Securities Division as well as the ACC in matters
 7   that arise out of the Securities Division’s activities.    See
 8   A.R.S. § 40-106(A).   In addition, the ACC has discretion to
 9   permit attorneys whom the Securities Division hires to represent
10   the ACC in administrative or civil matters that arise out of the
11   statutory provisions governing securities sales.   See A.R.S.
12   § 40-106(A).   The Legislature has also authorized the ACC to
13   employ attorneys to represent itself and each commissioner in
14   matters involving its other powers and duties.   See A.R.S. § 40-
15   106(B).
16        Given this background, we conclude that the ACC exists in
17   the state government rather than separate or apart from it.
18   There are substantial interrelationships and interdependence
19   between the ACC and other state departments or agencies.     As
20   noted by the bankruptcy court, the ACC functioned more like a
21   department within the State than like an independent subsidiary.
22        Finally, although we recognize that some state governments
23   may operate differently than the federal government, we find no
24   relevant distinctions here.   Like most states, Arizona acts
25   through its departments, agencies and commissions.   Indeed, in
26   adopting the public entity immunity statutes, the state
27   Legislature made clear that the state and its agencies, boards,
28   commissions or departments are the same.   See A.R.S. § 12-820(8)

                                    -19-
 1   (“‘State’ means this state and any state agency, board,
 2   commission or department.”).
 3            In sum, the bankruptcy court correctly determined that the
 4   ACC and the State should be treated as a unitary creditor.
 5   Accordingly, the mutuality requirement has been satisfied and
 6   offset of the attorneys’ fees, costs and interest amounts that
 7   the ACC owes Debtors were proper.9
 8   D.       Debtors’ Motion to Strike
 9            On September 2, 2016, Debtors filed a motion to strike
10   under Civil Rule 12(f) with the Panel.      There, Debtors argue
11   that the ACC intentionally misrepresented itself to this Panel
12   as two different creditors - both the ACC and the State.
13   Debtors assert that only the ACC was a party to these
14   proceedings and the State has never been a party, never filed a
15   request for determination of discharge of any of their debts,
16   never filed a judgment lien, never garnished wages from Debtors,
17   and never received a determination that its debt was
18   nondischargeable.      Debtors point out that in the ACC’s motion to
19   strike brief filed on July 22, 2016, the ACC intentionally
20   represented itself as the “State” multiple times.      “Each and
21   every instance should be stricken from the record.”      In
22   addition, Debtors complain about the same type of statements
23   made in the ACC’s July 6, 2016 answering brief.
24
25        9
          We mention that § 553 authorizes setoff when the
26 creditor’s claim against the debtor arose before the commencement
   of the case. The statute is inapplicable here because the
27 attorneys’ fee award to Debtors arose postpetition. Further,
   § 553 does not create offset rights itself — it only confirms how
28 nonbankruptcy offset rights apply in bankruptcy.

                                          -20-
 1        Besides moving to strike these allegedly false statements,
 2   Debtors take the opportunity to provide additional arguments as
 3   to why the ACC is not a creditor vis-a-vis the administrative
 4   penalty debt and why the debt was no longer collectible by the
 5   State or the ACC.   According to Debtors, the ACC’s judgment lien
 6   listed only the ACC as the creditor of the restitution debt and
 7   the administrative penalty debt.   Debtors argue that the ACC had
 8   no authority to list the penalty debt within its judgment lien.
 9   They further assert that the ACC’s judgment lien was effective
10   for only five years.   They contend the ACC’s re-recording was on
11   May 8, 2016, but the date of entry of the original judgment was
12   May 6, 2010, so the re-recording was too late.   They also note
13   again that the State was not listed as a judgment creditor in
14   the re-recording and thus the renewal is ineffective as to the
15   State.   They complain of other discrepancies as well.
16        Debtors rely on Civil Rule 12(f) as the basis for their
17   motion to strike.   Under Civil Rule 12(f), a court may strike a
18   pleading or any portion of a pleading that is “redundant,
19   immaterial, impertinent, or scandalous.”   By its terms, Civil
20   Rule 12(f) applies only to pleadings.   The targets of Debtors’
21   motion to strike are statements made in the ACC’s motion to
22   strike and its answering brief.    Neither a motion nor a brief is
23   a pleading.   See Civil Rule 7(a) (listing the types of pleadings
24   that may be filed in federal court); Sidney–Vinstein v. A.H.
25   Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).   Therefore, the
26   requested relief is not available under Civil Rule 12(f).
27        Liberally construing the motion to strike, Debtors may also
28   be suggesting that this Panel should exercise its authority

                                    -21-
 1   under some other provision of law or under its inherent
 2   authority.    However, Debtors’ motion is deficient and
 3   procedurally improper.    We have reviewed Debtors’ allegations
 4   pertaining to the ACC’s renewal of the judgment and the
 5   re-recording discrepancies in the context of the record.      Those
 6   arguments, which Debtors also presented at oral argument in this
 7   case, were raised for the first time on appeal.    We do not
 8   consider issues raised for the first time on appeal.      Golden
 9   Gate Hotel Ass’n v. City & Cty. of S.F., 18 F.3d 1482, 1487 (9th
10   Cir. 1994).    In addition, the disputed statements that Debtors
11   complain about do not amount to scandalous or impertinent
12   matters.   Rather, whether the State and the ACC are unitary
13   creditors has a bearing on the subject matter of this appeal.
14   See Wolk v. Green, 516 F. Supp. 2d 1121, 1133-1134 (N.D. Cal.
15   2007) (the remedy of striking a pleading should generally be
16   granted only to avoid prejudice to the moving party or when “it
17   is clear that the matter sought to be stricken could have no
18   possible bearing on the subject matter of the litigation”).
19   Finally, Debtors improperly use their motion to strike as an
20   opportunity to provide arguments not addressed in their briefs.
21   Using a motion to strike for that purpose is improper.      For
22   these reasons, Debtors’ motion to strike is denied.
23                             VI.   CONCLUSION
24        For the reasons stated above, we AFFIRM.
25
26
27
28

                                     -22-